[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION OF MOTIONS FOR SUMMARY JUDGMENT OF DEFENDANTS MASLAK AND THEIS
Defendant Theis has provided written notice to the Workers' Compensation Commission that it intends to contest liability. In its notice to the Commission said defendant states "that there was no reasonable connection between the injury suffered and the employment or the conditions under which the employment was pursued . . . . "
There is thus an issue of fact as to whether or not the Workers' Compensation Act applies in this case.
Accordingly, the motions for summary judgment are denied.
FRANCES ALLEN SENIOR JUDGE